Citation Nr: 0203555	
Decision Date: 04/18/02    Archive Date: 04/26/02

DOCKET NO.  99-07 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Roanoke, Virginia




THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a left wrist disability.




ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1977 to June 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Roanoke, Virginia RO.  In that decision the RO granted 
service connection for the residuals of a left wrist injury 
and service connection for bilateral plantar fasciitis.  A 10 
percent rating was initially assigned for the wrist disorder 
and a noncompensable rating was assigned for the bilateral 
plantar fasciitis.  The veteran disagreed with these ratings.

The record reveals that a statement of the case was issued on 
both issues.  Thereafter, in the substantive appeal on file, 
only the wrist issue was appealed.  As there is no 
substantive appeal as to the fasciitis, the Board does not 
have jurisdiction of that issue at this time.  Therefore, 
this appeal is limited to the issue on the title page.

Finally, as this is an initial rating, the guidance of 
Fenderson v. West, 12 Vet. App. 119 (1999), is for 
application as discussed below.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.

2.  During the August 1998 VA examination, range of motion 
for the veteran's left wrist was 50 degrees of dorsiflexion 
with pain beginning at 30 degrees and 60 degrees of palmar 
flexion with pain beginning at 30 degrees.

3.  During the August 1998 VA examination, the examiner 
reported that the veteran was able to perform all activities 
of daily living without limitations and since he is right 
handed, he remained quite functional overall holding gainful 
employment as a parole officer.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for a left wrist disability, have not been met at any time 
since the effective date of the grant of service connection.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321 and 4.71; Diagnostic Codes 5010-5003-5215 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records reveal that he 
underwent surgery in September 1989 for a left dorsal 
dislocation of the wrist.  Hand evaluations following the 
surgery, dated December 1989 through February 1990, show that 
at his worst, the veteran's left wrist exhibited 0 to 5 
degrees flexion, 0 to 25 degrees extension, 0 to 20 degrees 
ulnar deviation, 0 to 10 degrees radial deviation, 0 to 45 
degrees supination, and 0 to 45 degrees pronation.  
Subsequent to surgery, he had physical therapy and had 
improved motion.  He was later released to full duty.  Upon 
separation, the veteran noted his left wrist injury and that 
he experienced stiffness "sometimes."  No abnormality was 
noted on clinical evaluation.

In August 1998, the veteran underwent a VA examination.  The 
veteran had complaints, among other things, of a permanent 
decreased range of motion, stiffness, and pain.  He further 
stated that the pain got worse with repetitive use and heavy 
lifting.  The veteran was able to do all household chores, 
mow the lawn, and shower himself, but was unable to 
participate in certain sports, to include basketball, due to 
the loss of motion in his left wrist.  The examiner noted the 
veteran to be right handed.  

Upon examination, the examiner noted there was no redness, 
swelling, effusion, guarded motion, or instability.  The 
musculature of the hand appeared normal with no evidence of 
atrophy.  Motor strength and sensation were intact.  Range of 
motion was reported to be 50 degrees of dorsiflexion with 
pain beginning at 30 degrees, 60 degrees of palmar flexion 
with pain beginning at 30 degrees, 20 degrees of radial 
deviation, and 80 degrees of ulnar deviation with pain 
beginning at the extremes of motion.  The examiner also noted 
that fatigue and lack of endurance additionally limited range 
of motion, but pain was the most significant limiting factor.  
Diagnosis included degenerative arthritis of the left wrist.  
The examiner concluded that the veteran was able to perform 
all activities of daily living without limitations and that 
he experienced some residual loss of function in his left 
wrist, but since he is right handed, he remained quite 
functional overall.  The examiner further noted that at the 
time of the examination, the veteran was gainfully employed 
as a parole officer.

As noted, by rating action of November 1998, service 
connection was granted for the residuals of a left wrist 
injury.  A 10 percent rating was assigned from July 1, 1998.  
This was the initial rating assigned in this case.

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  
The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.   See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law.  Accordingly, the Board 
determines that the law does not preclude the Board from 
proceeding to an adjudication of the veteran's claim without 
further development of the claim, as the requirements of the 
new law have essentially been satisfied.  In this regard, the 
Board notes that by virtue of the February 1999 Statement of 
the Case issued during the pendency of the appeal, the 
veteran have been advised of the law and regulations 
governing his claim, and has been given notice of the 
information, medical evidence, and/or lay evidence necessary 
to substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all evidence identified by the veteran has been 
obtained and associated with the claims folder.  Likewise, in 
the veteran's January 1999 Notice of Disagreement, the 
veteran stated that he had no new evidence with regard to his 
claim.  Furthermore, the veteran underwent a VA examination 
in conjunction with this appeal in August 1998.  Hence, the 
claim is ready to be considered on the merits. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Furthermore, as the veteran is appealing from an initial 
grant of service connection and an originally assigned 
evaluation, separate evaluations may be assigned for separate 
time periods that are under evaluation.  That is, the Board 
must consider "staged ratings" based upon the facts found 
during the time period in question.  Fenderson v. West, 12 
Vet. App. 119 (1999). 

The veteran claims that he is entitled to a rating in excess 
of 10 percent for a left wrist disability.  The veteran is 
currently rated under Diagnostic Code 5215.  Under Diagnostic 
Code 5010-5215, a 10 percent evaluation is warranted for 
palmar flexion limited in line with the forearm, and for 
dorsiflexion less than 15 degrees.  A 10 percent evaluation 
is the maximum allowable rating under this Code for both the 
major and minor extremities.  Higher ratings could be 
assigned for ankylosis of the left wrist.  See 38 C.F.R. 
§ 4.71a Diagnostic Code 5214.

Traumatic arthritis will be rated as degenerative arthritis.  
Diagnostic Code 5010.  In addition, Diagnostic Code 5003, in 
pertinent part, provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003. 

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, should be 
considered in addition to the criteria set forth in the 
appropriate Diagnostic Codes of the Schedule when 
ascertaining the severity of musculoskeletal disabilities.  
38 C.F.R. § 4.40; see also DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995).

Since the veteran suffers from arthritis of the left wrist, 
he is to be rated under the appropriate limitation of motion 
code pursuant to Diagnostic Code 5010-5003.  After review of 
the medical records, the Board concludes that the veteran's 
current evaluation of 10 percent fully contemplates the level 
of disability due to his service-connected left wrist 
disability under Diagnostic Code 5215.  Likewise, the Board 
notes that the veteran, currently rated at 10 percent, is 
receiving the maximum allowable under the rating criteria.  
It is noted that a higher rating could be assigned if 
ankylosis of the wrist was demonstrated.  As noted, there 
were range of motion findings, thus ankylosis is not shown.

As the veteran is receiving the maximum allowable under the 
criteria, the Board also finds that the evidence of record 
does not present such an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular rating schedule standards and to warrant assignment 
of an increased evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2001).  It has not been shown that 
he has missed time from work or that while at work there are 
functions that he is unable to perform because of the wrist.

Even though the veteran stated that he experienced permanent 
limitation of motion, pain, and stiffness as a result of 
surgery performed during service, the August 1998 VA 
examination reported that the veteran did not suffer from 
redness, swelling, effusion, guarded motion, and instability.  
Likewise, the musculature of the wrist was normal with no 
evidence of atrophy and motor strength and sensation were 
intact.  Range of motion was 30 degrees dorsiflexion with 
pain, 30 degrees palmar flexion with pain, 20 degrees radial 
deviation, and 80 degrees ulnar deviation with pain at the 
extremes of motion.  Furthermore, there was no evidence 
demonstrating that the veteran's service-connected left wrist 
disability has resulted in marked interference with 
employment (i.e., beyond that contemplated in the currently 
assigned 10 percent evaluation); has necessitated frequent 
periods of hospitalization; or has otherwise rendered 
inadequate the regular schedular criteria.  In fact, during 
the August 1998 VA examination, the examiner stated that the 
veteran was able to perform all activities of daily living 
and that since he is right handed, he remained "quite 
functional overall."  Similarly, there is no indication in 
the claims file that the veteran has missed a significant 
amount of work due to his left wrist disability.  Therefore, 
a rating in excess of 10 percent is not warranted under 
Diagnostic Code 5010-5215.

Finally, the Board has considered the effect of pain in 
rating the veteran's service connected left wrist disability.  
Although the Board is required to consider the effect of pain 
when making a rating determination, which has been done in 
this case, it is important to emphasize that the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  From a 
functional point of view, it is clear that the complaints of 
pain are not reflective of a higher rating.  In other words, 
the pain complaints are not supported by adequate pathology 
as set forth in § 4.40.  Moreover, even considering the 
complaints of pain in relation to functional loss, it is 
clear that the veteran's left wrist disability is not more 
than 10 percent disabling.

In conclusion, since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply, and a rating in excess of 10 percent for the veteran's 
service-connected left wrist disability is not warranted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
a left wrist disability is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

